DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (Figs. 4-6B) in the reply filed on 08/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 13-20 read on Group II, Figs. 4-6B.  

	Claims 1-12 are withdrawn from consideration as directed to non-elected species. With respect to claim 1, this claim recites an article having a pouch. A pouch is also recited in claim 20 of Group II. It is unclear whether claims 1 and 2 are generic claims, because claim 20 does not have support in the specification and drawings, since a pouch is not described in combination with the embodiment of Figs. 4-6B. Therefore, claims 1-2 will not be considered as generic for purposes of examination herein.  See rejection of claim 20 under 35 U.S.C. 112(a) below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pouch in 
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the pouch as recited in claim 1, does not reasonably provide enablement for the pouch in combination with the inn and outer bottom portions as recited in claim 20.  The specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with claim 20. 
Note that claim 20 depends from claim 13, which recites a hood having inner and outer portions at the bottom portion (as shown in Fig. 4).  Claim 20 further recites the hood as having a pouch. The specification does not describe a hood having a pouch in combination with the inner and outer portions of the hood bottom, as recited in claim 20.  Since this structure is not described or illustrated, it is not clear where this pouch would be positioned with respect to the inner and outer portions (e.g. would the pouch be positioned on the inner portion? or on the outer portion? Or would the pouch be 
Therefore, the structure recited in claim 20 (in combination with independent claim 13) is not adequately described in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities:  In claim 13, line 4, “the second portion” should read as “the second side portion” in order to maintain consistency in claim terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austin (US 2003/0033657).
	Austin discloses an apparatus as in claim 13 comprising:
a hood shaped article (hood 10) configured to cover a user’s head (see Figs. 1-2), the hood shaped article having a top portion (14), a first side portion (left side of hood 10; Figs. 1-2) and a second side portion (right side of hood 10; Figs. 1-2); wherein the first side portion and the second portion each have a bottom portion having an inner portion (16) and an outer portion (18) separate from each other (paragraphs 0010 and 0012-0013; Figs. 1-2).
	Regarding claim 14, Austin discloses the inner portion (16) of the first side portion (inner portion 16 at left side of hood) and the inner portion of the second side portion (inner portion 16 at right side of hood) are connected to provide an inner flap (16; see Figs. 1-2), and the outer portion of the first side portion (outer portion 18 at left side of hood) and the outer portion of the second side portion (outer portion 18 at right side of hood) are connected to provide an outer flap (18), such that the inner and outer flaps (16, 18) are provided along an entire circumference of a bottom portion of the hood shaped article (see Figs. 1-2; paras. 0010, 0012-0016).

Claims 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halek (US 1,485,392).
	Halek discloses an apparatus as in claim 13 comprising:
a hood shaped article (hood 3; pg. 1, line 66) configured to cover a user’s head (see Figs. 1-3), the hood shaped article having a top portion (top of hood 3; Figs. 1-3), a 
	Regarding claim 14, the inner portion (3b) of the first side portion (inner portion 3b at left side of hood) and the inner portion of the second side portion (inner portion 3b at right side of hood) are connected to provide an inner flap (the bottom portion of the inner layer forms an inner flap, see Figs. 8-9), and the outer portion of the first side portion (outer portion 3a at left side of hood) and the outer portion of the second side portion (outer portion 3a at right side of hood) are connected to provide an outer flap (formed by the bottom portion of outer layer 3a; Figs. 8-9), such that the inner and outer flaps are provided along an entire circumference of a bottom portion of the hood shaped article (Figs. 1-4 and 8-9).
	Regarding claim 16, the hood of Halek comprises a first securing mechanism (snap 21 on left side of hood; see Figs. 6 and 10) for securing the inner portion of the first side portion to the outer portion of the first side portion; and a second securing mechanism (snap 21 on right side of hood) for securing the inner portion of the second side portion to the outer portion of the second side portion (snaps 21 connect the inner and outer portions 3b,3a together at each side of the hood; Figs. 6 and 8-10; pg. 2, lines 58-69).


Claims 13, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Post (US 1,525,322).
	Post discloses an apparatus as in claim 13 comprising:
a hood shaped article (hood 16) configured to cover a user’s head (see Fig. 2), the hood shaped article having a top portion (top of hood 16; Fig. 2), a first side portion (left side of hood 16) and a second side portion (right side of hood 16); wherein the first side portion and the second portion each have a bottom portion having an inner portion (inner layer 31) and an outer portion (outer layer 16a) separate from each other (see Fig. 3; pg. 2, lines 31-36).
	Regarding claim 14, the inner portion (31) of the first side portion (inner portion 31 at left side of hood) and the inner portion of the second side portion (inner portion 31 at right side of hood) are connected to provide an inner flap (the bottom portion of the inner layer forms an inner flap, see Figs. 3 and 5), and the outer portion of the first side portion (outer portion 16a at left side of hood) and the outer portion of the second side portion (outer portion 16a at right side of hood) are connected to provide an outer flap (formed by the bottom portion of outer layer 16a; Figs.3 and 5), such that the inner and outer flaps are provided along an entire circumference of a bottom portion of the hood shaped article (Figs. 3 and 5).
	Regarding claim 16, the hood of Post comprises a first securing mechanism for securing the inner portion of the first side portion to the outer portion of the first side portion (the stitching which secures the inner and outer hood layers together, as shown in Fig. 3); and a second securing mechanism for securing the inner portion of the second side portion to the outer portion of the second side portion (the stitching which 
	Regarding claim 20, Post discloses a pouch (15; pg. 1, lines 68-70) connected to the hood shaped article having an opening (the opening between pocket layers 23 near portion 22; Fig. 3), wherein the hood shaped article is configured to be fully inserted into the pouch through the opening (pg. 2, lines 10-22; see Figs. 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 2003/0033657).
Austin discloses that the hood has inner and outer flaps (16, 18) which extend upward to a juncture 30 [0016], however the measurement of the distance that the inner and outer flaps extend upward is not disclosed.  Thus, Austin does not specifically disclose that the flaps extend upward approximately 1 inch to 10 inches from the bottom portion of the hood shaped article as in claim 15.  Austin does disclose that this distance may be varied depending upon the needs of the wearer (see para. 0017, disclosing that the juncture 30 may be positioned higher or lower as needed).  It would have been In re Aller, 105 USPQ 233.
	

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 2003/0033657) in view of Rindle (US 6,374,418).
	Austin discloses a hood as claimed but does not disclose that the hood comprises first and second bungees as in claim 19.  Rindle discloses a hood comprising a first bungee cord (one drawstring 136) provided at the inner portion or outer portion of the first side portion (108) (see Figs. 4 and 9); and a second bungee cord (the other drawstring 132) provided at the inner portion or outer portion of the second side
Portion (109) (see Fig. 9; col. 4, lines 39-53; col. 5, lines 13-18), wherein the first and second bungee cords are configured to tighten the hood shaped article around the user’s head (col. 5, lines 6-12 and 38-39).  Rindle discloses that this arrangement shapes the hood to the wearer’s head for a better fit (col. 5, lines 9-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such first and second bungee cords in the hood of Austin in order to shape the hood to the wearer’s head for a better fit as taught by Rindle. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Halek (US 1,485,392) in view of Miller (US 9,993,042).
Halek discloses a hood having securing mechanisms as claimed, but does not disclose the magnets of claims 17-18.  Halek discloses that the securing mechanisms are snaps, rather than magnets. It is well known in the art to substitute magnets for snaps, however, such as disclosed by Miller. Miller discloses that snaps or magnets may equivalently be used to secure the hood 20 to the cap 18 if desired (col. 5, lines 59-62, and teaches that snaps or magnets may be used to attached the hood 20 to the jacket (col. 6, lines 15-17). Thus, Miller teaches the equivalence of snaps and magnets for attaching hood parts together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use magnets in place of the snaps in the hood of Halek since magnets and snaps are considered equivalent fasteners in the art, as taught by Miller.
By replacing the snaps 21 of Halek with magnets, the structure of claims 17 and 18 is met. That is, the first securing mechanism would comprise a first magnet provided at the outer portion of the first side portion and a second magnet having an attraction to the first magnet provided at the inner portion of the first side portion (in the location of the mating snaps 21 at the left side of the hood), and the second securing mechanism comprises a third magnet provided at the outer portion of the second side portion and a fourth magnet having an attraction to the third magnet provided at the inner portion of the second side portion (in the location of the mating snaps 21 at the right side of the hood of Halek), as in claim 17. As to claim 18, the first magnet is provided within the outer portion of the first side portion (in place of the snap 21 of outer portion 3a on the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited, which disclose hoods having structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AMY VANATTA/Primary Examiner, Art Unit 3732